                                            Case 5:21-cv-02203-EJD Document 6 Filed 08/11/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ANDREA C. WOOD,
                                  11                                                    Case No. 21-02203 EJD (PR)
                                                       Petitioner,
                                  12                                                    ORDER OF DISMISSAL FOR
Northern District of California
 United States District Court




                                                 v.                                     LACK OF SUBJECT MATTER
                                  13                                                    JURISDICTION; DENYING
                                                                                        CERTIFICATE OF
                                  14                                                    APPEALABILITY
                                         COUNTY OF CONTRA COSTA,
                                  15                   Respondent.
                                  16

                                  17

                                  18          Petitioner Andrea C. Wood has filed a filed a pro se petition for a writ of habeas
                                  19   corpus pursuant to 28 U.S.C. § 2241, challenging the unlawful detention of two of her
                                  20   minor children by Contra Costa County (“County”). Dkt. No. 1. Petitioner paid the filing
                                  21   fee. Dkt. No. 2. For the reasons discussed below, this matter must be dismissed.
                                  22

                                  23                                          DISCUSSION
                                  24   A.     Standard of Review
                                  25          This court may entertain a petition for writ of habeas corpus from a person “in
                                  26   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  27   § 2241(c)(3). The court shall “award the writ or issue an order directing the re spondent to
                                  28   show cause why the writ should not be granted, unless it appears from the application that
                                            Case 5:21-cv-02203-EJD Document 6 Filed 08/11/21 Page 2 of 4




                                   1   the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.
                                   2   B.     Analysis
                                   3          Petitioner refers to two other cases in her papers. She first cites to “Related Case:
                                   4   19-cv-3885-SK” on the cover sheet of the petition, and the following attached pages
                                   5   appear to be a copy of an appeal filed in the Ninth Circuit of Case No. 19-cv-04266-MMC,
                                   6   id. at 2-4. The first case, No. 19-cv-3885-SK, was a previous § 2241 habeas petition
                                   7   before this Court, in which Petitioner sought immediate release of her children from the
                                   8   custody of the State. The Court granted Respondent’s motion and dismissed the action for
                                   9   lack of subject matter jurisdiction on November 22, 2019. See Wood v. County of Contra
                                  10   Costa, et al., Case No. 19-03885 EJD (PR), Dkt. No. 55. It does not appear that Petitioner
                                  11   appealed that matter to the Ninth Circuit. Alongside that habeas action, Petitioner filed a
                                  12   separate civil rights action seeking damages and injunctive relief. See Wood v. County of
Northern District of California
 United States District Court




                                  13   Contra Costa, et al., Case No. 19-cv-04266-MMD. That action was also dismissed for lack
                                  14   of subject matter jurisdiction under the Rooker-Feldman doctrine on October 8, 2019. Id.,
                                  15   Dkt. No. 54.1
                                  16          In the instant action, Petitioner Wood is again seeking a remedy for the allegedly
                                  17   unlawful detention of her two minor children, HP, and KP, by the County. Dkt. No. 1 at 7.
                                  18   As in the previous § 2241 petition, Petitioner claims her children were removed from their
                                  19   home on August 17, 2017, “without an Access Order, without warrant, no authorization to
                                  20   enter, and without an Order of Temporary Removal,” all in violation of due process. Dkt.
                                  21   No. 1 at 11; compare Wood v. County of Contra Costa, et al., Case No. 19-03885 EJD
                                  22   (PR), Dkt. No. 7 at 8-9. As before, Petitioner seeks the immediate release of her children
                                  23   from the custody of the State and to recover survivor benefits, among other relief. Dkt.
                                  24   No. 1 at 27.
                                  25          This case must be dismissed for the same reason that Petitioner’s prior § 2241
                                  26

                                  27
                                       1 “Under the Rooker-Feldman doctrine, ‘federal district courts lack jurisdiction to review
                                       the final determinations of a state court in judicial proceed ings,’ even where ‘the challenge
                                  28   to the state court decision involves federal constitutional issues.’” Dkt. No. 54 at 5, citing
                                       Doe & Associates Law Offices v. Napolitano, 252 F.3d 1026, 1029 (9th Cir. 2001).
                                                                                     2
                                           Case 5:21-cv-02203-EJD Document 6 Filed 08/11/21 Page 3 of 4




                                   1   petition was dismissed. In Lehman v. Lycoming County Children’s Services, the Supreme
                                   2   Court addressed the issue of whether federal habeas corpus jurisdiction may be invoked to
                                   3   challenge the constitutionality of a state statute under which a State has obtained custody
                                   4   of children and has terminated involuntarily the parental rights of their natural parent. 458
                                   5   U.S. 502, 507 (1982). As in the instant case, the petitioner in Lehman was seeking to
                                   6   regain custody of her children from the State after they had placed in foster care. Id. at
                                   7   502. In holding that federal habeas relief is unavailable in child custody cases, the
                                   8   Supreme Court found that federal habeas corpus has never been available to challenge
                                   9   parental rights or child custody. Id. at 511. A federal habeas petition challenging a state’s
                                  10   child-custody determination simply seeks to relitigate the petitioner’s interest in his or her
                                  11   own parental rights. See id. A federal court has no jurisdiction to relitigate these interests;
                                  12   federal courts are not courts of appeal from state decisions. See D.C. Ct. App. v. Feldman,
Northern District of California
 United States District Court




                                  13   460 U.S. 462, 486 (1983). To extend the federal writ to challenges to state child-custody
                                  14   decisions based on alleged constitutional defects collateral to the actual custody decision
                                  15   would be an unprecedented expansion of the jurisdiction of the federal courts. See
                                  16   Lehman, 458 U.S. at 512.
                                  17          Based on the clear Supreme Court precedent on the matter, this action must be
                                  18   dismissed for lack of subject matter jurisdiction.
                                  19

                                  20                                          CONCLUSION
                                  21          For the foregoing reasons, the Court orders as follows:
                                  22          This action is DISMISSED for lack of subject matter jurisdiction. Furthermore, a
                                  23   Certificate of Appealability is DENIED. See Rule 11(a) of the Rules Governing Section
                                  24   2254 Cases. Petitioner has not made “a substantial showing of the denial of a
                                  25   constitutional right.” 28 U.S.C. § 2253(c)(2). Nor has Petitioner demonstrated that
                                  26   “reasonable jurists would find the district court’s assessment of the constitutional claims
                                  27   debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may not
                                  28   appeal the denial of a Certificate of Appealability in this Court but may seek a certificate
                                                                                      3
                                            Case 5:21-cv-02203-EJD Document 6 Filed 08/11/21 Page 4 of 4




                                   1   from the Court of Appeals under Rule 22 of the Federal Rules of Appellate Procedure. See
                                   2   Rule 11(a) of the Rules Governing Section 2254 Cases.
                                   3            IT IS SO ORDERED.
                                   4   Dated:      8/11/2021                           ________________________
                                                                                       EDWARD J. DAVILA
                                   5                                                   United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal; Deny COA
                                       P:\PRO-SE\EJD\HC.21\02203Wood_dism(juris)
                                  26

                                  27

                                  28
                                                                                   4
